DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 2018/0080968) in view of Yang et al. (US 2013/0266051). 
 	Regarding claim 1, Qi teaches a test device suitable for a predetermined wireless communication protocol, comprising: 
 	a remote RF test box (controller 50; see fig 1), configured to control a device under test (DUT) (item 10; see fig 1) to transmit (TX) or receive (RX) an RF signal (the controller 50 is coupled to the device under test 10 and configured to control the device under test 10 to emit the one or more wireless signals See abstract; paragraph 0006 and 0025; claim 1), but does not specifically teach comprising: an RF processing unit, configured to receive the RF signal transmitted from the DUT and down-convert the RF signal transmitted from the DUT into a baseband signal, or up-convert the baseband signal into an RF signal and transmit the RF signal to the DUT; and a low-level processer, configured to convert the baseband signal into a digital signal, or receive the digital signal and convert the digital signal into a baseband signal, and a cloud server, configured to store an algorithm corresponding to the predetermined wireless communication protocol, communicate with the remote RF test box through a communication interface, receive and decode the digital signal, and determine whether the DUT meets the predetermined wireless communication protocol through the algorithm of the predetermined wireless communication protocol.  
 	However, in related art, Yang teaches comprising: an RF processing unit, configured to receive the RF signal transmitted from the DUT (the VSG 30 and VSA 40 (test box) are placed in RF communication with a device under test (not shown); See paragraph 0018. the device under test is programmed to generate and transmit different RF signals in response to the test signal; see paragraph 0019) and down-convert the RF signal transmitted from the DUT into a baseband signal, or up-convert the baseband signal into an RF signal and transmit the RF signal to the DUT; and a low-level processer, configured to convert the baseband signal into a digital signal (The VSA 40 receives these responsive RF signals, down converts them to baseband frequencies, and converts them to digital signals; See paragraph 0019), or receive the digital signal and convert the digital signal into a baseband signal, and 
 	a cloud server (central controller 20; see paragraph 0018 and fig 1), configured to store an algorithm corresponding to the predetermined wireless communication protocol (memory 24 storing an algorithm corresponding to the predetermined wireless protocol; see fig 1), communicate with the remote RF test box through a communication interface (the controller 20 is connected to the VSG 30 and VSA 40 (RF test box) through a data bus 50; see paragraph 0018), receive and decode the digital signal (the VSA 40 retrieves (decode) this digital information, i.e. the digital representation of the RF signals received by the device under test and places (output) it on the bus 50; see paragraph 0019), and determine whether the DUT meets the predetermined wireless communication protocol through the algorithm of the predetermined wireless communication protocol  (the VSA 40 retrieves this digital information, i.e. the digital representation of the RF signals received by the device under test, and places it on the bus 50, where it is eventually conveyed to the CPU 22 for analysis. The nature of the data collected by the VSA 40 indicates (determine) whether the RF components of the device under test are functioning properly (meets the predetermined wireless communication protocol); see paragraph 0019). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Yang’s teaching about an RF processing unit, configured to receive the RF signal transmitted from the DUT and down-convert the RF signal transmitted from the DUT into a baseband signal, or up-convert the baseband signal into an RF signal and transmit the RF signal to the DUT; and a low-level processer, configured to convert the baseband signal into a digital signal, or receive the digital signal and convert the digital signal into a baseband signal, and a cloud server, configured to store an algorithm corresponding to the predetermined wireless communication protocol, communicate with the remote RF test box through a communication interface, receive and decode the digital signal, and determine whether the DUT meets the predetermined wireless communication protocol through the algorithm of the predetermined wireless communication protocol with Qi’s invention in order to generate specific RF signals in response, and transmits these responsive signals back to the test equipment, where the signals are analyzed to determine the working condition of the device under test (See Yang, paragraph 0002). 
  	Regarding claim 2, the combination of Qi and Yang teach all the claimed elements in claim 1. In addition, Yang teaches the test device as claimed in claim 1, wherein the RF processing unit comprises: an RF front-end (inherent in VSG 30 and VSA 40; see fig 1), configured to receive the RF signal transmitted from the DUT the device under test is programmed to generate and transmit different RF signals in response to the test signal; see paragraph 0019), or transmit the RF signal to the DUT (When the device under test is to be tested, the VSG 30 retrieves the typically digital waveforms from its local memory 32, converts them to an analog signal, upconverts this signal to RF frequencies, and transmits the RF signal to the device under test; see paragraph 0019); and 
 	an RF transceiver (the VSG 30 and VSA 40 (test box) are placed in RF communication with a device under test (not shown); See paragraph 0018. the VSA 40 retrieves this digital information, i.e. the digital representation of the RF signals received by the device under test (inherently have transceiver); see paragraph 0019), configured to down-convert the RF signal transmitted from the DUT into a baseband signal (The VSA 40 receives these responsive RF signals, down converts them to baseband frequencies, and converts them to digital signals; See paragraph 0019), or up-convert the baseband signal into an RF signal (upconverts this signal to RF frequencies, and transmits the RF signal to the device under test. See paragraph 0019).  
 	Regarding claim 3, the combination of Qi and Yang teach all the claimed elements in claim 2. In addition, Yang teaches the test device as claimed in claim 2, when the DUT is under a TX test (the VSG 30 and VSA 40 (test box) are placed in RF communication with a device under test (not shown); See paragraph 0018), the RF front-end (inherent in VSG 30 and VSA 40; see fig 1) receives the RF signal transmitted from the DUT (the device under test is programmed to generate and transmit different RF signals in response to the test signal; see paragraph 0019), the VSG 30 and VSA 40 (test box) are placed in RF communication with a device under test (not shown); See paragraph 0018. the VSA 40 retrieves this digital information, i.e. the digital representation of the RF signals received by the device under test (inherently have transceiver) down- converts the RF signal into a baseband signal, and the low-level processer (inherent in VSG 30 and VSA 40) coverts the baseband signal to the digital signal (The VSA 40 receives these responsive RF signals, down converts them to baseband frequencies, and converts them to digital signals; See paragraph 0019) and outputs to the cloud server (central controller 20; see paragraph 0018 and fig 1. the controller 20 is connected to the VSG 30 and VSA 40 through a data bus 50. The controller 20 typically includes a central processing unit (CPU) 22 and central memory 24. the VSA 40 retrieves this digital information, i.e. the digital representation of the RF signals received by the device under test, and places (output) it on the bus 50, where it is eventually conveyed to the CPU 22 for analysis).  
 	Regarding claim 4, the combination of Qi and Yang teach all the claimed elements in claim 2. In addition, Yang teaches the test device as claimed in claim 2, when the DUT is under an RX test (the VSG 30 and VSA 40 (test box) are placed in RF communication with a device under test (not shown); See paragraph 0018), the RF front-end (inherent in VSG 30 and VSA 40; see fig 1) transmits the RF signal to the DUT (When the device under test is to be tested, the VSG 30 retrieves the typically digital waveforms from its local memory 32, converts them to an analog signal, upconverts this signal to RF frequencies, and transmits the RF signal to the device under test; see paragraph 0019), the low-level processor (inherent in VSG 30 and VSA 40; see fig 1) receives the digital signal retrieved by demodulating the RF signal by the DUT through a control signal line (the device under test is programmed to generate and transmit different RF signals in response to the test signal; see paragraph 0019. The VSA 40 receives these responsive RF signals, down converts them to baseband frequencies, and converts them to digital signals; See paragraph 0019), and outputs the digital signal to the cloud server (central controller 20; see paragraph 0018 and fig 1……the controller 20 is connected to the VSG 30 and VSA 40 through a data bus 50. The controller 20 typically includes a central processing unit (CPU) 22 and central memory 24. the VSA 40 retrieves this digital information, i.e. the digital representation of the RF signals received by the device under test, and places (output) it on the bus 50, where it is eventually conveyed to the CPU 22 for analysis).
	Regarding claim 9, Qi teaches a test method suitable for a predetermined wireless communication protocol, performed by a remote RF test box (controller 50; see fig 1) and a cloud server, the test method comprising a TX (transmitting) test which comprises: controlling a DUT (item 10; see fig 1)  to transmit an RF signal (the controller 50 is coupled to the device under test 10 and configured to control the device under test 10 to emit the one or more wireless signals See abstract; paragraph 0006 and 0025; claim 1), but does not specifically teach when the DUT transmits the RF signal, receiving the RF signal transmitted from the DUT, down-converting the RF signal into a baseband signal, converting the baseband signal into a digital signal, and then outputting the digital signal; receiving and decoding the 
 	However, in related art, Yang teaches when the DUT transmits the RF signal (the VSG 30 and VSA 40 (test box) are placed in RF communication with a device under test (not shown); See paragraph 0018), receiving the RF signal transmitted from the DUT (the device under test is programmed to generate and transmit different RF signals in response to the test signal; see paragraph 0019), down-converting the RF signal into a baseband signal, converting the baseband signal into a digital signal (The VSA 40 receives these responsive RF signals, down converts them to baseband frequencies, and converts them to digital signals; See paragraph 0019), and then outputting the digital signal (the VSA 40 retrieves this digital information, i.e. the digital representation of the RF signals received by the device under test and places(output) it on the bus 50; see paragraph 0019); 
  	receiving and decoding the digital signal (the VSA 40 retrieves (decode) this digital information, i.e. the digital representation of the RF signals received by the device under test and places (output) it on the bus 50; see paragraph 0019); and 
 	determining whether the DUT meets the predetermined wireless communication protocol through an algorithm of the predetermined wireless communication protocol  (the VSA 40 retrieves this digital information, i.e. the digital representation of the RF signals received by the device under test, and places it on the bus 50, where it is eventually conveyed to the CPU 22 for analysis. The nature of the data collected by the VSA 40 indicates (determine) whether the RF components of the device under test are functioning properly (meets the predetermined wireless communication protocol); see paragraph 0019). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Yang’s teaching about when the DUT transmits the RF signal, receiving the RF signal transmitted from the DUT, down-converting the RF signal into a baseband signal, converting the baseband signal into a digital signal, and then outputting the digital signal; receiving and decoding the digital signal; and determining whether the DUT meets the predetermined wireless communication protocol through an algorithm of the predetermined wireless communication protocol with Qi’s invention in order to generate specific RF signals in response, and transmits these responsive signals back to the test equipment, where the signals are analyzed to determine the working condition of the device under test (See Yang, paragraph 0002). 
Allowable Subject Matter
Claims 5, 6, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record fails to teach the test device as claimed in claim 1, wherein the cloud server comprises: a storage device, configured to store the algorithm corresponding to the predetermined wireless communication protocol, wherein the algorithm of the predetermined wireless communication protocol comprises test patterns of the predetermined wireless communication protocol; and a 
 	Regarding claim 10, the prior art of record fails to teach the test method as claimed in claim 9, further comprising a RX (receiving) test which comprises: generating the digital signal of a test signal by the cloud server; receiving the digital signal, and converting the digital signal into a baseband signal; up-converting the baseband signal into an RF signal; and controlling the DUT to receive the RF signal, and the RF signal is demodulated by the DUT.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nentwig (US 2009/0192738), Ziaja et al. (US 2010/0037111), El-Hassan et al. (US 2013/0049786), Yang et al. (US 2013/0266052), Chung et al. (US 2016/0204881), Olgaard et al. (US Patent #9,794,009), Foegelle (US 2018/0034560), Seebacher (US Patent #9,941,983), Chao et al. (US Patent #10,097,282), Slamani et al. (US Patent #10,181,915), Rowell et al. (US 2019/0068296), Gracia Verdugo et al. (US 2019/0143679), Murthy et al. (US 2019/0246345), Sterzbach (US 2019/0260482), Tiwari et al. (US Patent #10,462,456), Glover (US 2019/0363806), Jackson (US 2020/0080873), Gallhauser et al. (US Patent #10,992,393), McQuilkin (US 2021/0184579), and McQuilkin (US Patent #11,264,906). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132